EXHIBIT 10.4

 



El Capitan Precious Metals, Inc.
Stock Option Agreement
(non-statutory stock option)

 

 

This Stock Option Agreement is made and entered into as of _______________,
201__, by and between ____________________ (“Optionee”) and El Capitan Precious
Metals, Inc., a Nevada corporation (the “Company”).

 

Background

 

A.             The Company has adopted the El Capitan Precious Metals, Inc. 2015
Equity Incentive Plan (the “Plan”) pursuant to which shares of common stock of
the Company have been reserved for issuance under the Plan.

 

B.             Optionee is a director serving on the Board of Directors of the
Company and will perform substantial work on behalf of the Company.

 

C.             The Company desires to provide to Optionee an option to purchase
certain shares of common stock of the Company, upon the terms set forth herein.

 

NOW, THEREFORE, the parties hereto agree as follows:

 

1.              Incorporation by Reference. The terms and conditions of the
Plan, a copy of which has been delivered to Optionee, are hereby incorporated
herein and made a part hereof by reference as if set forth in full. In the event
of any conflict or inconsistency between the provisions of this Agreement and
those of the Plan, the provisions of the Plan shall govern and control.

 

2.              Grant of Option; Exercise Price. Subject to the terms and
conditions herein set forth, the Company hereby irrevocably grants from the Plan
to Optionee the right and option, hereinafter called the “Option,” to purchase
all or any part of an aggregate of ________________ shares of common stock,
$.001 par value, of the Company (the “Shares”) at the exercise price per Share
of $_________ (the “Exercise Price”), which price is intended to be at least
100% of the fair market value of the Company’s common stock on the grant date.

 

3.              Exercise and Vesting of Option. The Option shall be fully vested
and exercisable by Optionee immediately.

 

4.              Term of Option. To the extent vested, and except as otherwise
provided in this Agreement, the Option shall be exercisable through the ten (10)
year anniversary of the date of this Agreement, after which this Option shall
terminate.

 

5.              Method of Exercising Option. Subject to the terms and conditions
of this Agreement and the Plan, the Option may be exercised, in whole or in
part, by giving written notice to the Company, specifying the number of Shares
to be purchased and accompanied by the full purchase price for such shares. The
option price shall be payable (a) in United States dollars upon exercise of the
option and may be paid by cash, uncertified or certified check or bank draft;
(b) at the discretion of the by the Company’s Board of Directors or a
compensation committee thereof (the “Board”), by delivery of shares of Common
Stock in payment of all or any part of the option price, which shares shall be
valued for this purpose at the Fair Market Value on the date such option is
exercised; or (c) at Optionee’s election, by instructing the Company to withhold
from the Shares issuable upon exercise of the Option shares of common stock in
payment of all or any part of the exercise price (and/or any related withholding
tax obligations, if permissible under applicable law), which shares shall be
valued for this purpose at the Fair Market Value or in such other manner as may
be authorized from time to time by the Board. Any such notice shall be deemed
given when received by the Company at the address provided in Section 8 herein.
All Shares that shall be purchased upon the exercise of the Option as provided
herein shall be fully paid and non-assessable.

 

1

 

 

6.              Rights of Option Holder. Optionee, as holder of the Option,
shall not have any of the rights of a stockholder with respect to the Shares
covered by the Option except to the extent that one or more certificates for
such Shares shall be delivered to him or her upon the due exercise of all or any
part of the Option.

 

7.              Optionee Representations. Optionee hereby represents and
warrants that Optionee has reviewed with his or her own tax advisors the
federal, state, and local tax consequences of the transactions contemplated by
this Agreement. Optionee is relying solely on such advisors and not on any
statements or representation of the Company or any of its agents. Optionee
understands that Optionee will be solely responsible for any tax liability that
may result to Optionee as a result of the transactions contemplated by this
Agreement.

 

8.              Notices. All notices and other communications provided in this
Agreement will be in writing and will be deemed to have been duly given when
received by the party to whom it is directed at the following addresses:

 

  If to the Company:   If to Optionee:               El Capitan Precious Metals,
Inc.   ________________________________     5871 Honeysuckle Road  
________________________________     Prescott, Arizona 86305-3764  
________________________________  

 

9.              General.

 

(a)            The Option is granted pursuant to the Plan and is governed by the
terms thereof. The Company shall at all times during the term of the Option
reserve and keep available such number of Shares as will be sufficient to
satisfy the requirements of this Option Agreement.

 

(b)            Nothing herein expressed or implied is intended or shall be
construed as conferring upon or giving to any person, firm, or corporation other
than the parties hereto, any rights or benefits under or by reason of this
Agreement.

 

(c)            Each party hereto agrees to execute such further documents as may
be necessary or desirable to effect the purposes of this Agreement.

 

(d)            This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original, but all of which shall constitute one
and the same agreement.

 

(e)            This Agreement, in its interpretation and effect, shall be
governed by the laws of the State of Nevada applicable to contracts executed and
to be performed therein.

 

Signature page follows.

 



2

 

 

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first written above.

 

  OPTIONEE:               [OPTIONEE]                   EL CAPITAN PRECIOUS
METALS, INC.:               By:     Stephen J. Antol, Chief Financial Officer

 



3

 

 

El Capitan Precious Metals, Inc.
2015 Equity Incentive Plan

STOCK OPTION EXERCISE FORM

 

(To be signed only upon exercise of stock option)

Pursuant to a Stock Option Agreement dated as of [ ] (the “Option Agreement”),
the undersigned is the holder of an option (the “Option”) to purchase
[                          ] shares of common stock, $.001 par value per share
(the “Common Stock”), of El Capitan Precious Metals, Inc., a Nevada corporation
(the “Company”). In accordance with the terms of the Option Agreement, the
undersigned hereby irrevocably elects to exercise the Option with respect to
_________________ shares of Common Stock and to purchase such shares from the
Company, and herewith makes payment of $_______________ therefor:

 

  ☐ by cash, uncertified or certified check or bank draft;         ☐ by delivery
of shares of Common Stock (if permitted by the Board) or         ☐ by
instructing the Company to withhold from the shares issuable upon exercise of
the Option shares of Common Stock in payment of $___________ of the exercise
price (and/or any related withholding tax obligations, if permissible under
applicable law).

 

The undersigned requests that the certificate(s) for such shares be issued in
the name of _________________________________, and be delivered to
______________________________, whose address is set forth below the signature
of the undersigned.

 

 

Dated:   __________________________                 (Signature)                
          (Address)                   (Social Security or other Tax ID No.)



 